On Motion for Rehearing
In his motion for rehearing Gomez asserts that regardless of whether there was sufficient evidence in favor of the Greens to establish a mortgage, the Greens did not offer to pay the prior indebtedness owing on the property to Gomez, or tender the same, and, therefore, an instructed verdict for Gomez was proper. In his motion for an instructed verdict, Gomez asserted the Greens “failed to make tender of payment of the amount and/or amounts due under said mortgage”. The Greens had filed suit not only for cancellation of the deeds, but to remove cloud from their title. Gomez filed a cross-action in the form of a statutory action of trespass to try title and did not plead his title specially. The Greens pleaded not guilty.
*188Gomez contends he loaned Green $850 when Green started operating the El Patio. Gomez was asked,
“Q. Was that on an old note? A. The deed I gave them when I sold it to them, that is what I sold it to them, $1,500.00.
“Q. Have you alleged any foreclosure of that? A. No.
“Q. That old note? A. No, sir.” Gomez takes the position the note is not secured by a lien on the Greens’ homestead and Green admits, in effect, he still owes $450 on the new note.
Gomez’ pleadings and evidence show that he was claiming title and possession of the property and that he refused to recognize the note and deed as an indebtedness and mortgage against the Green homestead. Green’s testimony that he had paid only $400 on the note demonstrated his willingness to pay the balance. We hold that Gomez has demonstrated his unwillingness to accept the money due on the note as a discharge of the debt, and his pleadings and evidence show conclusively that he is asserting absolute ownership of the property. In the case of Metro-Goldwyn-Mayer Distributing Corp. v. Cocke, Tex.Civ.App., 41 S.W.2d 645 (Writ Ref.), the appellant contended and the court held that “the law does not require any party to do a vain or useless thing and that a formal tender is never required when it appears that if it had been made, it would not have been received.” In the case of Gulf Pipe Line Co. v. Nearen, 135 Tex. 50, 138 S.W.2d 1065, 1068, the court said: “In 40 Tex.Juris. page 840, 841, it is said: ‘Since payment of a debt implies capacity and willingness on the part of the creditor to accept an unconditional offer of payment in full discharge, formal tender of payment is excused where the creditor has signified that he is unwilling to accept the money or thing due as a discharge of the debt and the refusal of the creditor to accept the amount offered makes it unnecessary for the debtor to produce the medium of payment.’” In the case of Soell v. Haddon, 85 Tex. 182, 19 S.W. 1087, 1089, our Supreme Court said: “It was not necessary that the plaintiff should tender the amount of the debt as a condition to the bringing of the suit. The defendant asserted a claim of absolute ownership in the property, which has been held to dispense with the necessity of a tender of the money before suit. Luckett v. Townsend, 3 Tex. 119; Watts v. Johnson, 4 Tex. [311] 317.”
Under the pleadings and evidence, we hold the evidence presented a fact question which should have been submitted to the jury.
Gomez’ motion for rehearing is overruled.